MEMORANDUM ***
Magdalena Pambid Valeros, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing the appeal of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of *199removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s decision and may reverse only if the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution. Petitioner attended a rally that turned violent and was arrested and detained with many other participants. Because this incident fails to rise to the level of persecution, and petitioner offers no other evidence of persecution based on an enumerated ground, substantial evidence supports the denial of asylum. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995).
Because petitioner failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999).
In addition, substantial evidence supports the BIA’s denial of relief under CAT. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.